
	

114 HR 4684 IH: Veteran Urgent Access to Mental Healthcare Act
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4684
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. Coffman (for himself, Mr. Kilmer, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish
			 mental health care to certain former members of the Armed Forces who are
			 not otherwise eligible to receive such care, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veteran Urgent Access to Mental Healthcare Act. 2.Expansion of initial and urgent mental health care for certain former members of the Armed Forces (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1720G the following new section:
				
					1720H.Provision of initial and urgent mental health care for certain former members not otherwise
			 eligible for care
 (a)In generalThe Secretary shall operate a program under which the Secretary provides to former members of the Armed Forces described in subsection (b)—
 (1)an initial mental health assessment; and (2)any health care services authorized under this chapter that the Secretary determines are required to treat the urgent mental health care needs of the former member, including risk of suicide or harming others.
 (b)Former members of the Armed Forces describedA former member of the Armed Forces described in this subsection is an individual who meets either of the following criteria:
 (1)The individual is a former member of the Armed Forces, including the reserve components, who— (A)served in the active military, naval, or air service, and was discharged or released therefrom under a condition that is not honorable except—
 (i)dishonorable; or (ii)bad conduct by reason of the sentence of a general court martial;
 (B)has applied for a character of service determination and such determination has not been made; and (C)is not otherwise eligible to enroll in the health care system established by section 1705 of this title by reason of such discharge or release not meeting the requirements of section 101(2) of this title.
 (2)The individual is a veteran described in section 1705(a)(8) of this title. (c)ContractIn furnishing mental health care services to an individual under this section, the Secretary may provide such mental health care services pursuant to a contract with a qualified mental health professional if—
 (1)in the judgment of a mental health professional employed by the Department, the receipt of mental health care services by that individual in facilities of the Department would be clinically inadvisable; or
 (2)facilities of the Department are not capable of furnishing such mental health care services to that individual economically because of geographical inaccessibility.
 (d)TrainingIn establishing a program to provide mental health care services under subsection (a), the Secretary shall—
 (1)provide for appropriate training of mental health professionals and such other health care personnel as the Secretary determines necessary to carry out the program effectively;
 (2)seek to ensure that such mental health care services is furnished in a setting that is therapeutically appropriate, taking into account the circumstances that resulted in the need for such mental health care services; and
 (3)provide referral services to assist former members who are not eligible for services under this chapter to obtain those from sources outside the Department.
 (e)InformationThe Secretary shall provide information on the mental health care services available under this section. Efforts by the Secretary to provide such information—
 (1)shall include availability of a toll-free telephone number (commonly referred to as an 800 number); (2)shall ensure that information about the mental health care services available under this section—
 (A)is revised and updated as appropriate; (B)is made available and visibly posted at appropriate facilities of the Department; and
 (C)is made available through appropriate public information services; and (3)shall include coordination with the Secretary of Defense seeking to ensure that members of the Armed Forces and individuals who are being separated from active military, naval, or air service are provided appropriate information about programs, requirements, and procedures for applying for mental health care services under this section.
 (f)Annual reportsEach year, the Secretary shall submit to Congress an annual report on the mental health care services provided pursuant to this section. Each report shall include data for the year covered by the report with respect to each of the following:
 (1)The number of individuals who received mental health care services under subsection (a), disaggregated by the number of men who received such services and the number of women who received such services.
 (2)Such other information as the Secretary considers appropriate. . (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of title 38, United States Code, is amended by inserting after the item relating to section 1720G the following new item:
				
					
						1720H. Provision of initial and urgent mental health care not otherwise eligible for care..
			(c)Study on effect of combat service on suicide rates
 (1)StudyThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall seek to enter into a contract with an independent nongovernmental entity to carry out a study on the effect combat service has had on suicide rates and serious mental health issues among veterans. To the extent practicable, such study shall—
 (A)compare the rate and method of suicides among veterans who have received mental health care services from the Veterans Health Administration and veterans who have not received such services from the Veterans Health Administration; and
 (B)compare the rate and method of suicides and the incidence of serious mental health issues among veterans who have served in combat and veterans who have not served in combat.
 (2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report containing the study conducted under paragraph (1).
				
